Rice, J.,
charging the jury:
Gentlemen of the jury:—This is a case brought by Stromberg-Carlson Telephone Manufacturing Company, against Samuel C. Derrickson, and is for th§ price of certain goods delivered by Stromberg-Carlson Telephone Company to Samuel C. Derrick-son, the defendant in the action, according to the terms of an order directed to the plaintiff company and signed by S. C. Derrickson, the defendant in this case. The plaintiff claims that according to the terms of the order, which was forwarded to it and received by it, the company shipped to the defendant, in the name of S. C. Derrickson, the goods ordered, according to the terms of the order. And the amount of its claim is one hundred and ninety-seven dollars, with interest from the seventh day of January, 1911.
*447The defendant does not deny the amount claimed by the plaintiff company, nor does he deny the receipt of the goods, which were shipped and which were delivered to the defendant and received by him; but he claims that this bill has been paid in full, and therefore he does not, at this time, owe the plaintiff in this suit anything at all on this bill, as per the terms of the order.
Our charge to you on the law will be very brief.
[1, 2] We will say that the defendant could not discharge his liability to the plaintiff for the amount proved by the plaintiff and not denied by the defendant in this case, except by payment thereof to the plaintiff, or to some person authorized by the plaintiff to receive the same; that any payment by the defendant to any person other than the plaintiff or its authorized agent constituted such other person the agent of the defendant, and payment to such other person would not thereby discharge the defendant’s liability.
If you find for the plaintiff, your verdict should be for one hundred and ninety-seven dollars, with interest from January 7, 1911, being the agreed price of the goods ordered by the defendant, and shipped by the plaintiff in this action. If you find for the defendant your verdict should be in favor of the defendant.
Verdict for plaintiff.